Steele Hays, Justice. In the first appeal of Tyrone Jones of his conviction for aggravated robbery, we reversed and remanded. Jones v. State, 301 Ark. 530, 785 S.W.2d 218 (1990). Jones was tried and again convicted and sentenced to forty years in the Department of Correction. We affirm. Richard Arum testified that three men, one armed with a pistol, robbed him of cash and pizzas as he attempted to deliver a pizza to a Little Rock address. Arum identified appellant from a photographic lineup and later from a live lineup as the man who held the weapon. The only point for reversal is that there was insufficient evidence to support the jury’s verdict. Appellant points to discrepancies in the trial proceedings which, he argues, undermine the identification of appellant as the individual who held the gun during the robbery. For example, Arum described the gunman to the police as a light-skinned, clean-shaven black male, about five feet ten inches tall and about twenty years of age, whereas Jones was sixteen at the time of the robbery and is five feet seven inches tall with a severe case of acne, which Arum did not mention. Appellant also notes that Arum’s identification of Jones from the second photographic lineup was tentative, according to the police officer conducting the photo spread. On the other hand, Arum identified Jones in the courtroom as the man he saw holding the gun on the night of the robbery and professed no real uncertainty in his identification. His testimony in full implies he believed Jones to be the man and Jones’s general description is not notably dissimilar from Arum’s initial description to the police. Photographs in the record reflect Jones as being decidely light-skinned and his age and height generally agree with Arum’s description.  We have often said that variances and discrepancies in the proof go to the weight of the evidence and are matters for the fact finder to resolve. We find the evidence supporting appellant’s conviction to be substantial. Gonzales v. State, 301 Ark. 98, 782 S.W.2d 359 (1990). Affirmed.